NOT FOR PUBLICATION                         FILED
                       UNITED STATES COURT OF APPEALS                         JUN 29 2021
                                                                         MOLLY C. DWYER, CLERK
                                 FOR THE NINTH CIRCUIT                     U.S. COURT OF APPEALS



GURPREET SINGH,                                    No. 20-72149
                   Petitioner,                     Agency No. A208-617-715

     v.
                                                   MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,
                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                                  Submitted June 8, 2021**
                                    Seattle, Washington

Before: W. FLETCHER, WATFORD, and COLLINS, Circuit Judges.

          Gurpreet Singh, who is a native and citizen of India, petitions for review of

an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal of the

denial of his claims for asylum, withholding of removal, and relief under the

Convention Against Torture. We review the agency’s legal conclusions de novo

and its factual findings for substantial evidence. Bringas-Rodriguez v. Sessions,


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
850 F.3d 1051, 1059 (9th Cir. 2017) (en banc). “Because the BIA expressly

adopted the IJ’s decision under Matter of Burbano, but also provided its own

review of the evidence and the law, we review both the IJ and the BIA’s decision.”

Joseph v. Holder, 600 F.3d 1235, 1240 (9th Cir. 2010). We have jurisdiction

under § 242 of the Immigration and Nationality Act, 8 U.S.C. § 1252, and we deny

the petition.

      Singh claims that, due to his active support for the Shiromani Akali Dal

Amritsar party in India, he was threatened and assaulted on multiple occasions by

members of rival political parties. The agency concluded, however, that Singh did

not testify credibly, and it therefore rejected his applications for relief. Such

“[a]dverse credibility determinations are reviewed under the same substantial

evidence standard as findings of fact.” Tawadrus v. Ashcroft, 364 F.3d 1099, 1102

(9th Cir. 2004). Under that standard, the “administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” 8 U.S.C. § 1252(b)(4)(B); accord Tawadrus, 364 F.3d at 1102.

Here, the agency provided three “specific and cogent reasons supporting [the]

adverse credibility determination,” Shrestha v. Holder, 590 F.3d 1034, 1042 (9th

Cir. 2010), each of which is supported by substantial evidence in the record.

      First, the agency found that Singh’s testimony about an asserted attack on

his father was both internally inconsistent and contrary to his father’s affidavit.


                                           2
When first asked if his father had “ever been harmed in India,” Singh testified that

his father had not been harmed. Government counsel then confronted Singh with

the fact that his father’s affidavit stated that his father had been kidnapped and

beaten by persons inquiring about Singh’s whereabouts, and Singh then claimed

that he had “already said” that his father had been harassed and beaten in May

2018.1 However, Singh’s father’s affidavit, written in June 2018, claimed that he

was kidnapped and beaten in April 2016. Singh was asked about the discrepant

timing, but he was unable to provide an explanation. Before the BIA, Singh

claimed that his father’s reference to 2016 was a typographical error, but the

agency reasonably rejected this explanation, noting that it would mean that, only

one month after the asserted attack, his father had made a mistake about both the

year and the month of the attack.

      Second, the agency noted that Singh presented two different versions of a

hospital receipt, which, in the agency’s view, suggested that both were

“fabricated.” The receipts allegedly document injuries Singh sustained when he

was beaten by opposition party members. While each version had the same date

and doctor’s name, they partly differed in the prescription information and in other



1
 As noted, Singh had testified that his father was not harmed, and he did not
mention such an attack in his testimony until the point was raised by Government
counsel. However, Singh’s declaration in support of his asylum application had
mentioned an attack on his father but did not mention any dates.

                                           3
details. Singh stated that he had been given only one receipt by the hospital and

that the other copy had been supplied by his father, but he was unable to explain

why they were different. The agency acted reasonably in concluding that the

unexplained discrepancies between the two purported hospital receipts provided an

additional basis for making an adverse credibility determination. See Yali Wang v.

Sessions, 861 F.3d 1003, 1007–08 (9th Cir. 2017).

      Third, the agency concluded that Singh’s credibility was further undermined

by his inability to provide relevant details about his 2015 application for a visa to

enter the United States, which had been denied. On cross-examination, Singh

testified that he had not sought to travel to any country other than Malaysia and

that he did not decide to try to leave India until after a second attack on him in

October 2015. That suggested that Singh’s visa application would have been after

October 2015, but Singh insisted that he could not remember whether he applied

for the visa before or after the alleged assault in October 2015. Singh was then

confronted with his prior statement, during his earlier interview with immigration

officials, that the visa had been for purposes related to dairy farming, and after a

long pause he stated that this was also a purpose for his seeking a visa. But he

continued to insist that he did not remember whether he applied for the visa before

or after the alleged October 2015 attack. The agency reasonably relied on Singh’s

inability to provide further details about the timing of his visa application as an


                                           4
additional consideration that weighed in favor of an adverse credibility finding.

      Taken together, these three reasons provide substantial evidence to support

the agency’s adverse credibility determination. Substantial evidence also supports

the agency’s determination that Singh failed to present sufficient other credible

evidence in the record that could either rehabilitate his credibility or independently

support his claims for asylum, withholding of removal, or relief under the

Convention Against Torture. In particular, having reasonably concluded that the

medical records were likely fabricated and that his father’s affidavit was

inconsistent with his own testimony, the agency reasonably gave little weight,

absent an opportunity for cross-examination, to the additional affidavits and

statements in the record. See Mukulumbutu v. Barr, 977 F.3d 924, 927 (9th Cir.

2020).

      The petition for review is DENIED.




                                          5